*499Opinion by
Oliver, C. J.
In accordance with oral stipulation of counsel that the merchandise described as “Waddling Duck,” contained in cases T 21073 to T 21076, covered by invoice item T 40274, “consists of a figure or image of an animate object, wholly or in chief value of metal, having a movable member or part valued over 30 cents per pound, not having a spring mechanism contained therein,” the claim of the plaintiff was sustained as to the article in question. The protest was dismissed as to all other merchandise.